Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more as addressed below.

The new 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (Vol. 84 No. 4, Jan 7, 2019 pp 50-57) has been applied and the claims are deemed as being patent ineligible.

Under Step 2A Prong 1, the independent claim 1 all include abstract ideas as highlighted (using a bold font) shown below.

Claim 1. “A method to determine casing wear of casing in a wellbore, comprising: 
obtaining actual remaining wall thickness (RWT) values of a wellbore casing that correspond to a set of casing depth values of said wellbore;

calculating estimated RWT values for said set of casing depth values based on at least one estimated casing wear factor (CWF) value; and

      determining a back-calculated CWF value for said wellbore based on a comparison between said actual RWT values and said estimated RWT values, wherein said calculating and said determining are performed by a processor”.


Claim 11,  “a well site controller, comprising:
     an interface configured to receive actual remaining wall thickness (RWT) values that correspond to a set of casing depth values of a wellbore; and
     a processor configured to determine a back-calculated casing wear factor (CWF) value for said wellbore based on a comparison between said actual RWT value and an estimated RWT value, for said set of casing depth values, where said estimated RWT value is calculated using an estimated CWF value as input.”
 

Claim 21.  “A computer program product including a series of operating instructions stored on a non-transitory computer readable medium that directs a processor to perform a casing wear analysis method, wherein said method comprises:
determining a back-calculated casing wear factor (CWF) value for casing in a wellbore based on a comparison between actual remaining wall thickness (RWT) values of said casing and estimated RWT values of said casing; and

determining, employing said back-calculated CWF value, an amount of time to perform a first well system operation in said wellbore before occurrence of a first casing condition”.





Under step 2A prong 2,

The claims are not directed to any practical application.
The claims 1, 11 and 21 do not comprise any significant additional elements/steps.
The steps of “obtaining actual remaining wall thickness (RWT) values of a wellbore casing that correspond to a set of casing depth values of said wellbore” and “receive actual remaining wall thickness (RWT) values that correspond to a set of casing depth values of a wellbore” just obtaining data steps, which is insignificant extra solution activity.
Additionally, the Claim 21 comprises the “interface”, ”processor” and
 In claim 21 the limitation of “computer program product including a series of operating instructions stored on a non-transitory computer readable medium that directs a processor” these are merely a general computer and generic pieces of the computer and software running on the computer. The general computer and software running on the computer do not make the claims significantly more than the abstract idea. All of these additional elements are generic computer and generic components of the computer, which are in light of Alice, as not being significantly more.
 There is no indication that the combination of elements/units improves the functioning of a computer or improves any other technology or technical field.
Under step 2B 
1 and 11: the steps of “obtaining actual remaining wall thickness (RWT) values of a wellbore casing that correspond to a set of casing depth values of said wellbore” and “receive actual remaining wall thickness (RWT) values that correspond to a set of casing depth values of a wellbore” just well-known, routing and conventional steps of obtaining data in the relevant art as evidence provide by the Samuel (US Pub.20160326844),  Aniket (US Pub.2017/0292362) and Veeningen (Pat.7546884).

Regarding Claim 11 comprises the “interface”, ”processor” and
 In claim 21 the limitation of “computer program product including a series of operating instructions stored on a non-transitory computer readable medium that directs a processor” these are merely a general computer and generic pieces of the computer and software running on the computer. The general computer and software running on the computer do not make the claims significantly more than the abstract idea. All of these additional elements are generic computer and generic components of the computer, which are in light of Alice, as not being significantly more.
The depended claims 2-10, 14, 16-20, 22, 23 and 25 are merely extend the details of the abstract idea of mathematical concepts.
 Claims 12 and 13 just comprises the memory module, which is insignificant additional steps.
 Also, claim 14 additionally comprise the processor merely a generic pieces of the computer and software running on the computer.
Claim 23 comprises the casing first and second condition, just well-known and conventional condition in relevant art as evidence provide by, Uribe (US Pub.20160003008) (para [0034]) and Paulk (US Pub.20140041865)

15 and 24 additionally comprises system operation is one of drilling, back-reaming, rotating off-bottom, sliding, and reciprocation, just well-known and conventional operation steps in relevant art as evidence provide by, Bilby (Pat.7004021), Tubel (US Pub.20060272809), para [0088] and Frey (Pat.7059428).



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 8, 10-16, 19-21, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Samuel (US Pub.20160326844).

Regarding Claim 1, Samuel disclose a method to determine casing wear of casing in a wellbore, comprising: 
   obtaining actual remaining wall thickness (RWT) values of a wellbore casing that correspond to a set of casing depth values of said wellbore (Fig. 2, para [0024], where  Casing wear 210 may represent, for example, the amount of expected wear on the 
interior wall of the casing, shown as a percentage of casing wall thickness);(para [0007], where variation of casing wear estimated for different depths of a well);

   calculating estimated RWT values for said set of casing depth values based on at least one estimated casing wear factor (CWF) value (Fig. 4, where exemplary 3D casing wear map showing the variation of wear factors for different casing types and mud types; Abstract, where wear factor along a length of the planned well is computed based on the casing design parameters); (para [0027], where one or more wear factor(s) based on various underlying parameters affecting casing design may be used in different calculations of casing wear…the wear factors may vary at any given casing depth based on time and other operating parameters); and

     determining a back-calculated CWF value for said wellbore (para [0027], where one or more wear factor(s) based on various underlying parameters affecting casing design may be used in different calculations of casing wear… the wear factors may vary at 
any given casing depth based on time and other operating parameters) based on a comparison between said actual RWT values and said estimated RWT values, wherein said calculating and said determining are performed by a processor (para [0031], where the comparison so as to minimize any deviation determined between the estimated casing wear and the actual casing wear and thereby, improve the accuracy of the casing wear map to be visualized);
 (para [0050], where  comparing the computed wear value and the obtained data for the portion of the planned well to determine a deviation between the estimated casing wear and the actual casing wear).

Samuel disclose the method as recited in Claim 1 wherein said calculating includes calculating multiple estimated RWT values for said set of casing depth values employing a different estimated CWF value for each of said multiple estimated RWT values(Fig. 4, where exemplary 3D casing wear map showing the variation of wear factors for different casing types and mud types; Abstract, where wear factor along a length of the planned well is computed based on the casing design parameters); (para [0027], where one or more wear factor(s) based on various underlying parameters affecting casing design may be used in different calculations of casing wear).

Regarding Claim 3, Samuel disclose the method as recited in Claim 2, said multiple estimated RWT values are two and said different estimated CWF values are determined based on a minimum and a maximum value for CWF (Fig. 6, para [0028], where casing wear map 620, where different depth corresponds to the maximum and minimum values CWF).

Regarding Claim 8, Samuel disclose the method as recited in Claim 1, further comprising performing a casing wear analysis of said casing employing said back-calculated CWF value (para [0027], where one or more wear factor(s) based on various underlying parameters affecting casing design may be used in different calculations of casing wear… the wear factors may vary at any given casing depth based on time and other operating parameters; the expected casing wear 
factor may be mapped relative to one or more of these operating parameters, as 


Regarding Claim 10, Samuel disclose the method as recited in Claim 8 wherein said casing wear analysis includes estimating a remaining number of revolutions of a drill string when performing a well system operation before occurrence of a casing condition (para [0029], where side force multiplied tool joint diameter and drilling rotation speed (RPM) may be mapped against the total operating time).

Regarding Claim 11, Samuel disclose a well site controller, comprising:
    an interface (Fig. 7, # 706, para [0033], where input/output interface 706, and a communication interface 708) configured to receive actual remaining wall thickness (RWT) values that correspond to a set of casing depth values of a wellbore(Fig. 1, # 122, Fig. 2, para [0024], where a variation of casing wear 210 relative to a 
measured depth 220 over a period of operating time 230 planned for the well); and

    a processor (para [0032], where computing device having at least one processor and a memory) configured to determine a back-calculated casing wear factor (CWF) value
 (para [0027], where one or more wear factor(s) based on various underlying parameters affecting casing design may be used in different calculations of casing wear… the wear factors may vary at any given casing depth based on time and other operating parameters) for said wellbore based on a comparison between said actual RWT value and an estimated RWT value, for said set of casing depth values, where said estimated RWT value is calculated using an estimated CWF value as input (para 

Regarding Claim 12, Samuel disclose the well site controller as recited in Claim 11 further comprising a memory module configured to store a field wear log of said wellbore that includes said actual RWT values (para [0035], where  secondary storage unit 704 is non-volatile memory for storing persistent data.  The secondary storage unit 704 may be or include any type of data storage component such as a hard drive, a flash drive, or a memory card).

Regarding Claim 13, Samuel disclose the well site controller as recited in Claim 1, comprising a memory module configured to store (para [0032], where computing device having at least one processor and a memory) a set of estimated CWF values correlated by a wellbore property set, where said processor selects an initial CWF value therefrom (Fig. 1, para [031], where the planned well may be drilled in multiple stages.  While the well is being drilled, data relating to the actual casing wear occurring at each stage of the drilling process may be obtained in step 122.  In step 124, the casing design parameters, e.g., the planned well profile, hole section and operating parameters, determined previously in step 112 of planning phase 110 may be updated on a periodic basis or in response to changing field conditions detected over the course of the drilling operation).

Regarding Claim 14, Samuel disclose the well site controller as recited in Claim 11 wherein said processor is further configured to employ said back-calculated CWF value to determine at least one of a elapsed time to execute a selected operation, a number of revolutions for a selected operation, a drill rotational speed, a wellbore fluid pressure, a recommended time interval before an actual RWT measurement, a casing material, and a casing thickness (para [0029], where  side force multiplied tool joint diameter and drilling rotation speed (RPM) may be mapped against the total operating time).

Regarding Claim 15, Samuel disclose  the well site controller as recited in Claim 14 wherein said selected operation is one of drilling, back-reaming, rotating off-bottom, sliding, and reciprocation (para [0003], where set inside the drilled well to aid in the drilling process).

Regarding Claim 16, Samuel disclose the well site controller as recited in Claim 11, wherein said processor is configured to determine said back-calculated CWF value by calculating multiple RWT values for said set of casing depth values employing a different estimated CWF value for each of said multiple RWT values (Figures. 4 and 5, para [0027], where wear factor(s) based on various underlying parameters affecting casing design may be used in different calculations of casing wear.  In an embodiment, the wear factors may vary at any given casing depth based on time and other operating parameters… In FIG. 5, a 3D casing wear map 500 shows the variation of wear factors based on varying rotational speeds of the drill string and lateral loads).

Samuel disclose the well site controller as recited in Claim 11, wherein said processor is configured to iteratively determine said back-calculated CWF value (para [0027], where one or more wear factor(s) based on various underlying parameters affecting casing design may be used in different calculations of casing wear… the wear factors may vary at any given casing depth based on time and other operating parameters).

Regarding Claim 20.    The well site controller as recited in Claim 19 wherein said processor is configured to determine said back- calculated CWF value a set number of times.
Regarding Claim 20 is analyzed and rejected as discussed with respect to claim 7.

Regarding Claim 21, Samuel disclose a computer program product including a series of operating instructions stored on a non-transitory computer readable medium that directs a processor to perform a casing wear analysis method, wherein said method comprises:

    determining a back-calculated casing wear factor (CWF) value for casing in a wellbore based on a comparison between actual remaining wall thickness (RWT) values of said casing and estimated RWT values of said casing, as recited in Claim 1.

    determining, employing said back-calculated CWF value, an amount of time to perform a first well system operation in said wellbore before occurrence of a first casing condition, as recited in claim 9.

Regarding Claim 24 is analyzed and rejected as discussed with respect to claim 15.

Regarding Claim 25 is analyzed and rejected as discussed with respect to claim 1.


Claims 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over 
Samuel (US Pub.20160326844) in view of Newman (U.S. Pub.2008/0035334).

Regarding Claim 6, Samuel disclose the method as recited in Claim 1, wherein said calculating, but does not disclose calculating and said determining are iteratively performed.
Newman disclose calculating and said determining are iteratively performed (process 1500 loops back to step 1510 and continues monitoring the sampling rate to ensure 
compliance with specifications or operating parameters); (see paragraph [0263] and figure 15). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to determining are iteratively performed as taught by Newman  in the Samuel in order to improve casing failure prediction accuracy.

Regarding Claim 7, Samuel disclose the method as recited in Claim 1, wherein said calculating, but does not disclose calculating and said determining are performed a set number of times.
 Newman disclose calculating and said determining are performed a set number of times (considering that if tubing (125) remains downhole, process (300) loops back to 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to determining set number of times as taught by Newman  in the Samuel in order to improve casing failure prediction accuracy.

Regarding Claim 9, Samuel disclose the method as recited in Claim 8, but does not disclose casing wear analysis includes estimating an amount of time performing a well system operation before occurrence of a casing condition.
Newman disclose casing wear analysis includes estimating an amount of time performing a well system operation before occurrence of a casing condition (the analytics module (750) subtracts one or more of the stored logs from the current log, in this manner, the analytics module (750) generates a log from which those earlier features have been canceled, and in other words, a log of rod wear and pitting can be processed to remove features or artifacts that occurred outside of a time interval between the current service call and the most recent service call (see paragraph [0144] and figures 6-7). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to estimating an amount of time performing a well system operation as taught by Newman  in the Samuel in order to improve casing failure prediction accuracy.

Examiner note regarding the prior art of the record:
None of the above references fully disclose all the teachings of the above claim.

Regarding Claim 4,  the Prior Art does not disclose or render obvious determining includes comparing said actual RWT values to said estimated RWT values, ascertaining a best match CWF range from one of said estimated CWF values based on said comparing, and selecting said estimated CWF value from said best match CWF range as said back-calculated CWF value.

Claim 5 is dependent on claim 4 and not rejected under 35 USC 102 or 103 due to their dependency.

Regarding Claim 17, the Prior Art does not disclose or render obvious processor is configured to determine said back-calculated CWF value by comparing said actual RWT values to said multiple RWT values, ascertaining a best match CWF range from one of said multiple RWT values based on said comparing, and selecting a new CWF value from said best match CWF range as said back-calculated CWF value.

Claim 18 is dependent on claim 17 and not rejected under 35 USC 102 or 103 due to their dependency.



Claim 23 is dependent on claim 22 and not rejected under 35 USC 102 or 103 due to their dependency.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971.  The examiner can normally be reached on M-F 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO 
/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857